Citation Nr: 0635339	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for residuals, crushing 
injury to right middle finger, amputation of distal phalanx 
right index finger.  

2.	Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1967 to June 1969.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2002 and April 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.	Service medical records show that the veteran entered 
service with a pre-existing right finger disorder.  

2.	During service, the veteran aggravated his pre-service 
right finger disorder.    

3.	Current residuals of the right finger disorder relate to 
service.  

4.	Prior to February 12, 2004, the veteran exhibited Level II 
hearing in his service-connected right ear, and Level VI 
hearing in his service-connected left ear.

5.	Since February 12, 2004, the veteran exhibited no more 
than Level II hearing loss in his service-connected right 
ear, and Level IV hearing loss in his service-connected left 
ear.   





CONCLUSIONS OF LAW

1.	Residuals, crushing injury to right middle finger, 
amputation of distal phalanx right index finger, were 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).  

2.	The criteria for a higher initial rating of 10 percent for 
bilateral hearing loss have been approximated prior to 
February 12, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.85, 4.87, Diagnostic Code 6100 
(2006).  

3.	The criteria for an initial compensable rating for 
bilateral hearing loss, since February 12, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.85, 4.87, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a finger 
disorder, and an increased rating for a hearing loss 
disorder.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's service connection claim, the Board has determined 
that the evidence supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/development would be an 
inefficient use of VA time and resources.  Nevertheless, the 
Board will address the veteran's claim for increased rating 
vis a vis VCAA requirements.  

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the increased rating claim has been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in October 2004 and March 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In the October 2004 
letter, the RO informed the veteran of the elements 
comprising increased rating claims and the evidence needed to 
substantiate such claims, and requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  In this 
letter, the RO advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And in the March 2006 letter, the RO 
notified the veteran of information regarding effective dates 
for the award of benefits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes a deficiency with VCAA notification, however.  
The RO provided notification to the veteran after the initial 
adjudication of his claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  The Board finds no prejudice 
because VA afforded the veteran with a Board hearing in June 
2006, at which the veteran clearly indicated his 
understanding the elements in, and requirements for, 
increased rating claims.  Moreover, the veteran notified the 
Board in April 2006 that he had no additional evidence to 
submit.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of the October 2004 and 
March 2006 letters from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained private, VA, and service medical records relevant to 
this appeal.  VA provided the veteran with compensation 
examination for his claim.  And, again, the veteran stated in 
April 2006 that he had no additional evidence to submit, and 
therefore wanted the Board to decide his claim.       

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

Service medical records reflect the veteran's statements that 
he entered service with a pre-existing right finger disorder.  
The veteran claims that service aggravated this disorder.  
For the reasons set forth below, the Board agrees with this 
claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Regarding the issue of aggravation of a preexisting 
injury, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.306(b).      

The first issue to address here is whether, in light of the 
evidence of a preexisting injury, the veteran should be 
presumed to have been sound upon his entry into active 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran 
will be considered to have been in sound condition when he 
entered service, except as to disorders noted at the time of 
his entry.  The term "noted" denotes only such disorders as 
are recorded in examination reports.  A reported history of 
pre-service existence of disorders recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

If no disorders were noted at entry, VA must then show in 
this matter, by clear and unmistakable evidence, that the 
disorder at issue existed before entry, and was not 
aggravated by his service.  See Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003) (holding that the clear and unmistakable 
evidence standard is "onerous" and requires an 
"undebatable" result).   

Here - based on the evidence - it is clear that a disorder 
was "noted at the time of" entry into service.  The 
physician who examined the veteran in May 1967 clearly noted 
the veteran's right finger disorder at the time of entry into 
service.  And the veteran clearly noted this disorder, and 
the pre-service circumstances that led to it, in his May 1967 
induction report of medical history.  The presumption of 
sound condition does not apply here, therefore.  See 38 
U.S.C.A. § 1111, 38 C.F.R. § 3.306(b); VAOPGCPREC 3-03 (July 
16, 2003).
  
As such, VA need not show "clear and unmistakable evidence" 
that the right finger disorder was not aggravated by service.  
Rather, to deny the veteran's claim, VA need only demonstrate 
that the preponderance of the evidence indicates that the 
veteran's pre-service finger disorder did not increase in 
disability during service.  38 C.F.R. § 3.306(b).  In 
assessing whether VA has done so, the Board has reviewed the 
service medical records, the separation reports of medical 
examination and history, VA treatment records, and two 
private medical opinions.    

This evidence clearly demonstrates that the veteran has a 
current right finger disorder.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (a successful service connection claim must 
demonstrate evidence of a present disability).  VA treatment 
records note a right finger disorder.  And two private 
medical opinions dated in June 2003 and June 2004 note the 
veteran's traumatic amputation of the right index finger, and 
the swan neck deformity to his right middle finger.  

The record shows, moreover, that this disorder (the residuals 
of the pre-service right finger injury) was aggravated during 
service.  38 C.F.R. § 3.306(b).  In the June 2003 and June 
2004 opinions from the veteran's private physician, the 
physician opines that service relates to his current 
disorder.  No other medical evidence of record contests these 
findings.  

In sum, the record contains the requisite medical evidence 
indicating in-service aggravation of a pre-existing finger 
disorder such that the Board cannot find that the medical 
evidence of record preponderates against this service 
connection claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  As such, service connection is warranted for 
residuals, crushing injury to right middle finger, amputation 
of distal phalanx right index finger.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.306(b).  

III. The Merits of the Claim for an Increased Rating

The RO service connected the veteran's hearing loss in an 
April 2004 rating decision at 0 percent disabling.  In his 
notice of disagreement received in June 2004, the veteran 
argued for an increased rating.  For the reasons set forth 
below, the Board partly agrees with his claim.     

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran underwent a private audiology examination in May 
2003.  This report indicates that a compensable rating is 
warranted here.  In this examination, the veteran's right ear 
had 84 percent speech recognition.  Decibel loss (dB) at 1000 
Hertz (Hz) was 20 dB, with a 60 dB loss at 2000, a 65 dB loss 
at 3000, and a 80 dB loss at 4000.  The average decibel loss 
for the right ear was 56.  The examination showed the 
veteran's left ear with 64 percent speech recognition.  
Decibel loss at the puretone threshold of 1000 Hz was 20, 
with a 55 dB loss at 2000 Hz, a 80 dB loss at 3000 Hz, and a 
90 dB loss at 4000 Hz.  The average decibel loss was 61 in 
the left ear. 

The examination results yielded Level II hearing acuity in 
the right ear, and Level VI hearing acuity in the left hear.  
This warrants a 10 percent evaluation under 38 C.F.R. §§ 
4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  See 
Lendenmann, 3 Vet. App. at 349.  

The veteran then underwent a VA audiology examination on 
February 12, 2004.  

In contrast to the May 2003 private examination, this report 
indicates that a compensable rating is not warranted here.  
In this examination, the veteran's right ear had 96 percent 
speech recognition.  Decibel loss (dB) at 1000 Hertz (Hz) was 
35 dB, with a 60 dB loss at 2000, a 65 dB loss at 3000, and a 
80 dB loss at 4000.  The average decibel loss for the right 
ear was 60.  The examination showed the veteran's left ear 
with 76 percent speech recognition.  Decibel loss at the 
puretone threshold of 1000 Hz was 25, with a 60 dB loss at 
2000 Hz, a 85 dB loss at 3000 Hz, and a 100 dB loss at 4000 
Hz.  The average decibel loss was 68 in the left ear. 

The examination results yielded Level II hearing acuity in 
the right ear, and Level IV hearing acuity in the left hear.  
This warrants a noncompensable evaluation under 38 C.F.R. §§ 
4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  See 
Lendenmann, 3 Vet. App. at 349.  

Based on this conflicting medical evidence and interpreting 
the private data most favorably for the veteran, the Board 
finds staged ratings appropriate here - a 10 percent rating 
is due the veteran prior to the February 12, 2004 VA 
audiology examination, and a noncompensable rating is due 
from then onward.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim). 

Finally, the Board finds an extraschedular rating 
inappropriate here.  See 38 C.F.R. § 3.321(b)(1).  The 
evidence does not indicate that the veteran's hearing loss 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	

ORDER

1.	Entitlement to service connection for residuals, crushing 
injury to right middle finger, amputation of distal phalanx 
right index finger, is granted.    

2.	A higher initial rating of 10 percent for bilateral 
hearing loss prior to February 12, 2004, is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.
  
3.	A compensable initial disability rating for bilateral 
hearing loss since February 12, 2004, is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


